Citation Nr: 0503532	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1979.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A remand to obtain additional records is required for 
compliance with VA's duty to assist.  This is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.  

VA treatment records indicate the veteran applied for Social 
Security Administration (SSA) disability benefits.  Evidence 
from SSA should be obtained.  In a September 2003 statement, 
the veteran reported that a physician had linked an in-
service head trauma with sleep apnea and a mental disorder.  
This nexus opinion should also be obtained.  Although the 
service medical records appear to be complete, the veteran 
reported that he received psychiatric treatment for 
schizophrenia in 1979, and he indicated in an October 2001 
statement that he has the "original paper work" for this 
treatment.  These records should be obtained from the 
veteran.  The RO should also take this opportunity to obtain 
any updated VA treatment records.  Finally, in order to 
determine the etiology of the veteran's psychiatric disorder 
and sleep apnea, he should be scheduled for a VA examination.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Request the veteran to identify the 
physician he asserts provided a nexus opinion 
between his psychiatric disorder and sleep 
apnea and the in-service head injury.  See VA 
Form 21-4138, received September 15, 2003.  
If adequately identified, make arrangements 
to obtain this opinion.

Also, request the veteran submit any evidence 
in his possession pertaining to the claims, 
including the "original paper work" 
concerning his in-service psychiatric 
treatment in 1979.  See VA Form 21-4138, 
dated September 30, 2001.

Make arrangements to obtain any updated 
treatment records from the VA Northern 
California Health Care System dated after 
January 2002.  The veteran specifically 
identified treatment at the Sacramento VA 
Medical Center.

Make arrangements to obtain the veteran's 
records from SSA pertaining to any disability 
adjudication, to include any administrative 
decisions and any evidence relied upon in 
rendering the decision(s).  

If any of the above records are not 
available, that fact should be specifically 
noted in the claims folder. 

2.  Thereafter, schedule the veteran for an 
appropriate VA examination for the purpose of 
determining the etiology of his psychiatric 
disorder.  The examiner should indicate in 
the report that the claims folder was 
reviewed.  The examiner should give a medical 
opinion, with full rationale, as to whether 
it is at least as likely as not that any 
current psychiatric disorder had its onset 
during active service or is related to any 
in-service disease or injury, including the 
head injury in July 1979 and/or the in-
service psychiatric findings.  

3.  Schedule the veteran for an appropriate 
VA examination for the purpose of determining 
the etiology of his sleep apnea.  The 
examiner should indicate in the report that 
the claims folder was reviewed.  The examiner 
should give a medical opinion, with full 
rationale, as to whether it is at least as 
likely as not that any current sleep apnea 
had its onset during active service or is 
related to any in-service disease or injury, 
including the head injury in July 1979.  

4.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws, regulations, and case law 
and consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with respect 
to the claims remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

